THOMPSON, Judge.
The defendant appeals an order which imposed costs upon him without notice. We reverse.
It is fundamental error to impose costs upon a defendant without giving him notice and an opportunity to be heard. Wood v. State, 544 So.2d 1004 (Fla.1989); Mays v. State, 519 So.2d 618 (Fla.1988). The imposition of costs is reversed and this case is remanded to the trial judge to strike the costs imposed or to impose authorized costs after proper notice and hearing.
REVERSED.
BARFIELD, J., and SCHWARTZ, ALAN R., Associate Judge, concur.